Citation Nr: 1019704	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to May 1966.  

This appeal arises from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In March 2009, the Veteran limited the issues on appeal to those 
set out on the title page.  


FINDINGS OF FACT

1.  In January 2008, the veteran's bilateral hearing loss 
produced level VII hearing in the right ear and level VII hearing 
in the left ear.  

2.  The Veteran's service-connected disabilities include 
bilateral hearing loss, rated as 40 percent disabling and 
tinnitus rated as 10 percent disabling.  His service-connected 
disabilities in combination are rated as 50 percent disabling.  

3.  The Veteran's service connected disabilities do not result in 
his being unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 
(2009).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran filed his claim for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability in October 2007.  In December 2007, the RO 
sent the Veteran a letter which informed him of what was needed 
from him, how VA could help him with his claim, what the evidence 
must show to support his claim, and how VA determined disability 
ratings and effective dates.  He was specifically asked to 
identify any evidence which indicated his service connected 
disabilities had increased in severity to the degree that he was 
no longer able to work.  

The RO obtained his VA records of treatment, afforded the Veteran 
VA examinations and obtained a statement from his last employer.  
The Veteran has not identified any additional relevant evidence.  

A request for his records from the Social Security Administration 
revealed the Veteran had not filed for disability benefits.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  

Increased Rating

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  This puretone 
threshold average is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four, and is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 
provides:

        (a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. 

        (b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

A December 2002 rating decision granted service connection for 
bilateral hearing loss and a 10 percent rating was assigned.  In 
May 2005, on the VA audiological evaluation  revealed, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
75
100
100
LEFT
25
70
100
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
Based on that evaluation an increased rating to 40 percent for 
bilateral hearing loss was granted in a May 2005 rating decision.  

As part of his claim for TDIU, the RO had the Veteran's service 
connected bilateral hearing loss evaluated in January 2008.  The 
VA audiological evaluation in January 2008, revealed pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
85
85
110
LEFT
25
75
95
100

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 80 percent in the left ear.

In January 2008, the veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of VII in 
the right ear and V in the left ear, using Table VI,  38 C.F.R. 
§ 4.85.  When those results are charted on 38 C.F.R. § 4.85, 
Table VII, they result in a 30 percent rating.  However, the 
Veteran's hearing loss met the criteria for exceptional patterns 
of hearing impairment as described in 38 C.F.R. § 4.86, but only 
for the left ear.  The puretone thresholds were 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz in that 
ear.  Using the provisions of 38 C.F.R. § 4.86 results in an 
auditory acuity level of VI from Table VIA, which then is 
increased by one.  This yields auditory acuity levels of VII in 
the right ear and VII in the left ear, which when plotted on 
Table VII results in a 40 percent rating.  

The Veteran told the VA examiner in January 2008 that his hearing 
had worsened.  He indicated he had great difficulty understanding 
conversation; had taken a part time job but let it go because he 
made too many mistakes; and he did not hear client's names or 
addresses properly.  His spouse in her May 2008 statement 
reported his hearing caused problems in their business and 
personal life.  The Veteran talked extremely loud all the time; 
he had trouble understanding what was said; and in his business 
he had to talk on the telephone and was always getting the wrong 
numbers, names, addresses and orders.  She believed he was losing 
business because of his hearing, and had talked to him about 
letting her run the business.  She went on that they had bought 
him headphones because he was playing the television too loud in 
order to hear.  

In July 2008, one of the Veteran's employees indicated he was 
having trouble with the Veteran at work because he was unable to 
hear.  The Veteran made mistakes getting directions, addresses, 
sizes and other details wrong, and the Veteran had difficulty 
talking on the telephone, the two way radios and the cell phones,  

The Veteran submitted a copy of an audiological evaluation 
conducted privately in March 2009.  The report does not indicate 
whether it was conducted by a state-licensed audiologist or that 
the speech discrimination testing was a Maryland CNC test.  For 
that reason it is not adequate for rating purposes.  The Veteran 
also indicated on his substantive appeal that his hearing had 
worsened since his last examination.  However, since he made the 
same assertion when examined by VA in January 2008, and the 
results did not support that claim, his current assertions in 
this regard are not considered sufficient to trigger yet another 
VA examination prior to a final determination in this particular 
appeal.  In the event he wishes to initiate another claim for 
increase, he may do so.  

The preponderance of the evidence is against a rating in excess 
of 40 percent.  38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 4.86 
(b)(2009).  


Entitlement to a Total Disability Rating Based on Individual 
Unemployability Due to Service-connected Disability. 

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

The Veteran's service connected disabilities include bilateral 
hearing loss rated as 40 percent disabling and tinnitus rated as 
10 percent disabling.  In combination his service-connected 
disabilities are rated as 50 percent disabling.  The Veteran does 
not have one disability rated as 60 percent or more disabling.  
While the Veteran does have one disability rated as 40 percent 
disabling his disabilities in combination are not rated as 70 
percent disabling.  The schedular criteria for TDIU have not been 
met.  

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful occupation as 
a result of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
unemployability is synonymous with inability to secure and follow 
a substantially gainful occupation.  VAOPGCPREC 75-91.  The Board 
reviewed the evidence to determine if the evidence demonstrates 
the Veteran is unable to secure or follow a substantial gainful 
occupation.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).  The evidence includes the 
information on VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability.  The Veteran 
wrote he had been disabled to work since 2007.  His employer was 
listed as Overhead Doors.  His occupation was manager.  He 
checked he had left his last job because of his disability.  He 
did not expect to receive disability retirement benefits.  He had 
not tried to obtain any other job, and he had completed two years 
of college and taken management courses.  

In support of his claim for service connection for hearing loss, 
the Veteran appeared and gave testimony before another Veterans 
Law Judge in November 2002.  He testified that six months after 
he was discharged from the service he went to work for Goodyear 
Tire and Rubber Company.  He worked there for 33 years.  

In June 2005, the Veteran told a VA care provider he was the 
owner of Southside Garage Door Company.  VA records from 
September 2006 reveal he had been employed in production at the 
Goodyear Tire plant until he retired several years previously.  
November 2006 VA notes indicated he was gainfully employed for 33 
years without any occupational problems, until retiring and 
receiving Social Security at age 62.  May 2007 VA progress notes 
state the Veteran was doing some limited work for a company that 
does garage doors. 

A VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, reveals the 
Veteran was employed from June 2005 to April 2007 in sales.  He 
last worked for that employer in April 2007.  The Veteran had 
been unable to understand telephone calls and had made many 
mistakes and they had not been able to keep him employed.  

May 2008 statements from the Veteran's spouse and one of his 
employees clearly indicate the Veteran is the owner of Southside 
Garage Doors.  He was having difficulty with communications with 
his customers and employees, on the telephone, two way radio and 
cell phones.  He made mistakes as to the details such as 
addresses, door sizes and directions.  

The facts do not establish that the Veteran is presently 
unemployed.  In fact they establish that he successfully worked 
for 33 years and then retired, not due to disability but at age 
62.  He consistently reported to VA medical providers that he had 
worked for 33 years and then retired.  The response from the 
Social Security Administration (SSA) is consistent with his 
retirement due to age and not disability.  SSA informed the RO 
the Veteran had not filed for disability benefits.   

There are discrepancies between the information found in the VA 
medical records and the information filled out on the application 
form submitted by the Veteran and the employer statement.  The 
Veteran omitted his long history of employment with Goodyear Tire 
and Rubber and his retirement at age 62.  VA records dated in 
2005 noted he was the owner of Southside Garage Door Company as 
did the statements from his spouse and employee in 2008.  That 
includes the period when he reported being employed by another as 
a salesman.  

The Board does not doubt the Veteran has difficulty with 
conversation, in person, on the phone, and two way radios.  But 
the evidence does not support finding that has resulted in 
unemployability.  As the owner of the company the Veteran is in a 
position to make adjustments that take into account his 
disability.  The Veteran as the owner has the option of 
conducting his business and communicating with customers and 
employees by text and e-mail which would allow him to communicate 
without necessity of auditory acuity.  He also has the option, as 
his wife suggested, of allowing her or another employee to answer 
the telephone and conduct business.  In essence in demonstrating 
his skills in management and showing the initiative to start his 
own business the Veteran has shown he is able to overcome his 
disability.  The evidence does not support finding the Veteran is 
unable to obtain or retain gainful employment.  


ORDER

An increased rating for bilateral hearing loss is denied.  

A total disability rating based on individual unemployability due 
to service-connected disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


